 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                 Case No. 2:19-CR-242-RSL
10
                            Plaintiff,                           ORDER GRANTING
11
                       v.                                        MOTION TO CONTINUE
12                                                               TRIAL AND PRETRIAL
       CONNIE BIGELOW,                                           MOTIONS DATES
13
14                          Defendant.

15          This matter comes before the Court on defendant’s “Unopposed Motion to Continue Trial
16 and Pretrial Motions Dates.” Dkt. #18. Having considered the facts set forth in the motion, and
17 defendant’s knowing and voluntary waiver, the Court finds as follows:
18
            1.     The Court adopts the facts set forth in the motion; specifically, that defense
19
     counsel needs additional time to review discovery and to prepare for trial. The Court
20
     accordingly finds that a failure to grant a continuance would deny counsel, and any potential
21
     future counsel, the reasonable time necessary for effective preparation, taking into account the
22
23 exercise of due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
24        2.     The Court finds that a failure to grant a continuance would likely result in a
25 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
26
27
28

     ORDER GRANTING MOTION TO CONTINUE TRIAL - 1
 1
              3.    The Court finds that the additional time requested between January 27, 2020, and
 2
     the proposed trial date of April 20, 2020 is a reasonable period of delay, as defense counsel
 3
     needs additional time to review discovery. The Court finds that this additional time is necessary
 4
     to provide defense counsel reasonable time to prepare for trial, considering all the facts set forth
 5
     above.
 6
 7            4.    The Court further finds that this continuance would serve the ends of justice, and

 8 that these factors outweigh the best interests of the public and defendant in a speedier trial,
 9 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
10            5.    Defendant has signed a waiver indicating that she has been advised of her right to
11 a speedy trial and that, after consulting with counsel, she has knowingly and voluntarily waived
12 that right and consented to the continuation of her trial to a date up to and including May 4,
13
     2020, Dkt. #19, which will permit trial to start on April 20, 2020, per the parties’ request.
14
              IT IS HEREBY ORDERED that the trial date be continued from January 27, 2020 to
15
     April 20, 2020.
16
              IT IS FURTHER ORDERED that the pretrial motions deadline be continued to March
17
     19, 2020.
18
              IT IS FURTHER ORDERED that the period of time from the current trial date of January
19
     27, 2020, up to and including May 4, 2020, shall be excludable time pursuant to 18 U.S.C.
20
     § 3161, et seq. The period of delay attributable to this filing and granting of this motion is
21
     excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A), and
22
     (h)(7)(B).
23
24
              DATED this 13th day of January, 2020.
25
26
27                                                     A
                                                       Robert S. Lasnik
28                                                     United States District Judge

     ORDER GRANTING MOTION TO CONTINUE TRIAL - 2
